Minatura Gold - Announces Restructuring of Transactions to Acquire Colombian Gold Mining Assets December 10, 2009, Westlake Village, California Minatura Gold, (OTCBB:MGOL) announced today that it has signed definitive agreements with Minatura International LLC, a Delaware limited liability company (“MINTL”), to sell 10,675,466 shares of its common stock to MINTL as part of MGOL’s restructured plan to acquire Colombian mining concessions and equipment from MINTL’s subsidiaries Proyecto Coco Hondo S.A.S and Minatura Nevada Corp.The restructured plan results in the termination of the original agreements with MINTL’s affiliates, Gold Resource Partners, Gold Ventures 2008, and Flat Holdings, executed in June 2009, concurrent with signing new agreements between MINTL and MGOL and between Proyecto Coco Hondo S.A.S and Minatura Colombia S.A.S., a wholly owned subsidiary of MGOL. MGOL is expected to close the contemplated transactions by December 18, 2009. Paul Dias, the CEO of MGOL, indicated that the restructuring is necessary to effect the recommendations, resulting from the legal and accounting analysis from Colombian and US legal and accounting experts, received subsequent to entering into the original agreements, while producing essentially the same results. Upon closing of the restructured transactions, MGOL will own and operate mining consessions in Colombia. The mining consessions are located in the departments of Antioquia, Bolivar, Caldas and Cordoba and currently include 22 mining contracts covering approximately 99,000 acres of mining property. Dredging equipment built and supplied by Minatura Nevada Corp. is currently on location at the Coco Hondo site in Colombia where fully permitted mining operations have recently begun. Minatura Gold cautions investors in acquiring stock in the company as the result of the above transactions, as the agreements with MINTLand Proyecto Coco Hondo contain material conditions yet to be completed. Forward-Looking Statement: The statements in this press release regarding any implied or perceived benefits from the restructured transactions with Minatura International LLC and Proyecto Coco Hondo, and the plans to own and operate mining concessions and any other effects resulting from any of the above are forward-looking statements.
